Notice of Allowability
This office communication is in response to an RCE filed on 12/01/2020. Claims 1-12, 14-17 are allowed. Claims 13, 18-19 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 9-14, filed  09/02/2020 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Derek C. Dailey – Reg. 65,562. 

The application is amended as follows:



(Currently Amended) A system for distributing digital contents, the system comprising: 
a device for resource orchestration comprising a processor and a memory, said device being configured to:
 receive from a management device of a digital content delivery service: 
a request for allocating resources for delivering a digital content; and
 a level of service characteristic representative of a level of service previously allocated to a content provider of said digital content, the level of service characteristic concerning delivery of said digital content;
 in response to receiving the request for allocating the resources for delivering the digital content, 
verify whether resources capable of delivering said digital content in compliance with said level of service are available from a determined set of resources comprising physical resources already deployed in a physical digital content delivery network and virtual resources already instantiated for said content provider; and 
if the available resources are insufficient to deliver said digital content in compliance with said level of service, allocate new physical resources in the physical digital content delivery network or instantiate new virtual resources for delivering said digital content. 


(Currently Amended) The system of claim 1, configured to allocate the new virtual resources instantiated for delivering said digital content to the physical digital content delivery network, said device for resource orchestration being further configured to inform a device for processing requests to access said digital content about the allocation of the new virtual resources.  

(Currently Amended) The system a device for processing requests to access said digital content updating information for updating a topology of physical resources deployed in the physical digital content delivery network and of virtual resources allocated to said physical digital content delivery network, and/or information for updating a routing table based on said topology.

(Currently Amended) The system  the new virtual resources for delivering said digital content as a function of a geographical location of a user device that has requested access to [[a]] said digital content.  


(Currently Amended) A method for distributing digital contents, the method 
receiving, by a device for resource orchestration,   from a management device of a digital content delivery service:
 a request for allocating resources for delivering a digital content; and
content provider of said digital content, the level of service characteristic concerning delivery of  said digital content;
 in response to receiving the request for allocating resources for delivering the digital content, verifying whether resources capable of delivering said digital content in compliance with said level of service are available from a determined set of resources comprising physical resources already deployed in a physical digital content delivery network and virtual resources already instantiated for said content provider; and
 if the available resources are insufficient to deliver said digital content in compliance with said level of service, allocating new physical resources in the physical digital content delivery network or instantiating new virtual resources for delivering said digital content.

(Currently Amended) The system of claim 1,  the system further comprising: 
the management device, wherein the management device comprises a processor and a memory and is configured to: 
obtain the level of service characteristic associated with the 
 send the level of service characteristic to the device for resource orchestration; and
 on receiving a request concerning delivery of said digital content offered by the content provider, sending to said device for resource orchestration the request for allocating resources for delivering said digital content in compliance with said level of service.  

(Currently Amended) The system of claim 6, wherein said request concerning the delivery of said digital content is a request selected from: a request to allocate resources for said digital content requested by a user device, the request  being transmitted by a device for processing requests to access said digital content in the physical digital content delivery network; a request to allocate resources for delivery of [[a]] said digital content requested by a user device, the request being transmitted by a computer system for virtualizing resources; and a request from the content provider concerning the delivery of said digital content.  

(Currently Amended ) [[A]] The method of claim [[1]] 5, further comprising: 
obtaining, by [[a]] the management device of the digital content delivery service from a database, [[a]] the level of service characteristic representative of [[a]] the level of service previously allocated to the said digital content;
 sending, by the management device, said level of service characteristic to a device for resource orchestration; and
 on receiving a request concerning delivering the request to allocate the resources for delivering said digital content in compliance with said level of service, wherein the resources comprise the new physical resources of a physical digital content delivery network or the new virtual resources instantiated for delivery of said digital content.  

(Currently Amended) The system further comprising  
communicate with the device for resource orchestration to receive information from the device for resource orchestration regarding whether the device for resource orchestration has allocated virtual resources to the physical digital content delivery network for delivery of said digital content; and -4-Application No.: 15/322703 Filing Date:December 28, 2016 
take into account said virtual resources allocated to the physical digital content delivery network when processing a request to access said digital content received from a user device in order to route said access request or said user device to a resource that is appropriate for delivering said 

(Currently Amended) The system said digital content is configured to receive information from the device for resource orchestration concerning updating a topology of physical resources deployed in the physical digital content delivery network and of virtual resources allocated by the device for resource orchestration to said physical digital content delivery network, and/or information for updating a routing table maintained by the device for processing requests to access said digital content and based on this topology.  

(Currently Amended) The system according to claim 9, wherein said device for processing requests to access said digital content is further configured to:
the request to access said digital content, verify the availability of resources allocated to the physical digital content delivery network for delivering the digital content to the user device, from among physical resources already deployed in the physical digital content delivery network and/or virtual resources allocated by the orchestration device to the physical content delivery network; and
 if the resources available in the physical digital content delivery network are insufficient, send a request to the management device of the digital content delivery service, the request being for allocation of resources for delivering said digital content to said user device, which the request includes information data extracted from the access request from the user device and relating to the digital content and/or to a provider of the content and/or to the user device.  

(Currently Amended) The method of claim 5,  further comprising: 
communicating with [[a]] the device for resource orchestration to receive information from the device for resource orchestration regarding whether the device for resource orchestration has -5-Application No.: 15/322703 Filing Date:December 28, 2016allocated virtual resources to the physical digital content delivery network for the purpose of delivering said digital content; and 
processing, by a device for processing requests, request to access said digital content received from a user device, taking account of said virtual resources allocated to the physical content delivery network in order to route the access request or the user device to a resource suitable for delivering said digital content. 

(Cancelled)
 
14. (Currently Amended) A non-transitory computer readable data medium having stored thereon instructions, which when executed by a processor, cause the processor to perform a resource orchestration method comprising:
 receiving from a management device of a digital content delivery service: 
a request for allocating resources for delivering a digital content; and 
a level of service characteristic representative of a level of service previously allocated to a content provider of said digital content, the level of service characteristic concerning delivery of said digital content;
in response to receiving the request for allocating resources for delivering the digital content, 
verifying whether resources capable of delivering said digital content in compliance with said level of service are available from a determined set of resources comprising physical resources already deployed in a physical digital content delivery network and virtual resources already instantiated for said content provider; and 
if available resources are insufficient to deliver said digital content in compliance with said level of service, allocating new physical resources in the physical digital content delivery network or instantiating new virtual resources for delivering said digital content.  

system 
 at least one computer system configured to make virtual resources available to digital content providers. 
 
16. (Currently Amended) The systemsaid access digital content, the device for processing requests to access said digital content forming part of the physical content delivery network and comprising a processor and a memory, the device for processing requests to access said digital content being configured to:
communicate with the device for resource orchestration to receive information from the device for resource orchestration regarding whether the device for resource orchestration has allocated virtual resources to the physical digital content delivery network for delivery of said digital content; and
 take into account said virtual resources allocated to the physical digital content delivery network when processing a request to access said digital content received from a user device in order to route said access request or said user device to a resource that is appropriate for delivering said digital content.  

17. (Currently Amended) The systemsaid digital content is a controller of the physical digital content delivery network.  
18 -19. (Cancelled) 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445